                                                                                               Matthew G. Berard
                                                                                            Direct: 1.248.205.3348
                                                                       Email: matthew.berard@bowmanandbrooke.com




February 2, 2021


The Honorable Nicholas G. Garaufis
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Wang v Tesla, Inc.: 1:20-cv-3040-NGG-SJB;
       Submission of Stipulation to Establish Briefing Schedule on Plaintiffs’ Motion for
       Leave to File Second Amended Complaint

Dear Judge Garaufis:

        Plaintiffs and Tesla, Inc. respectfully requests that this court establish a briefing schedule
pertaining to Plaintiffs’ recently filed Motion for Leave to file Second Amended Complaint (dkt.
42) filed on January 21, 2021 and submits the enclosed stipulation for this Court’s consideration.

        Specifically, the parties agree that Tesla’s response be due on February 18, 2021 with
Plaintiffs’ reply due on March 18, 2021.

        Wherefore, Tesla respectfully requests that this Court enter the enclosed stipulated order
to establish a briefing schedule and order that Tesla’s response be due on February 18, 2021 and
Plaintiffs’ reply be due on March 18, 2021.

                                                   Sincerely,

                                                   BOWMAN AND BROOKE LLP



                                                   Matthew G. Berard
MGB/kt
